                                                              The Honorable Richard A. Jones
 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9
      UNITED STATES OF AMERICA,                      NO. CR19-112 RAJ
10
11                       Plaintiff,

12                       v.                          ORDER GRANTING MOTION TO
13                                                   CONTINUE TRIAL DATE AND
      JESUS HERNANDEZ,                               PRETRIAL MOTIONS DEADLINE
14
15                       Defendant.

16
17           THE COURT has considered the parties’ joint motion to continue the trial date
18   and pretrial motions deadline and finds that:
19           (a) taking into account the exercise of due diligence, a failure to grant a
20   continuance in this case would deny counsel for the defendant the reasonable time
21   necessary for effective preparation due to counsel’s need for more time to review the
22   evidence, consider possible defenses, and gather evidence material to the defense, as set
23   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and
24           (b) a failure to grant such a continuance in this proceeding would likely result in
25   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
26


      ORDER CONTINUING TRIAL DATE
      AND PRETRIAL MOTIONS DEADLINE
      (U.S. v. Hernandez, No. CR19-112 RAJ) - 1
 1           (c) the additional time requested is a reasonable period of delay, as the defendant
 2   has requested more time to prepare for trial, to investigate the matter, to gather evidence
 3   material to the defense, and to consider possible defenses; and
 4           (d) the ends of justice will best be served by a continuance, and the ends of
 5   justice outweigh the best interests of the public and the defendant in any speedier trial,
 6   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 7           (e) the additional time requested between the current trial date of August 19,
 8   2019, and the new trial date is necessary to provide counsel for the defendant the
 9   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
10   the facts set forth above.
11           IT IS THEREFORE ORDERED that the parties’ joint motion (Dkt. #19) is
12   GRANTED. The trial date in this matter shall be continued to February 3, 2020. All
13   pretrial motions, including motions in limine, shall be filed no later than January 9,
14   2020.
15           IT IS FURTHER ORDERED that the period of delay from the date of this order
16   to the new trial date of February 3, 2020, is excludable time pursuant to 18 U.S.C.
17   §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
18           DATED this 8th day of August, 2019.
19
20
                                                       A
                                                       The Honorable Richard A. Jones
21
                                                       United States District Judge
22
23
24
25
26


      ORDER CONTINUING TRIAL DATE
      AND PRETRIAL MOTIONS DEADLINE
      (U.S. v. Hernandez, No. CR19-112 RAJ) - 2
